IN THE SUPREME COURT OF
                CALIFORNIA

                       THE PEOPLE,
                   Plaintiff and Appellant,
                               v.
                   MARIA ELENA LOPEZ,
                  Defendant and Respondent.

                           S238627

                    Third Appellate District
                           C078537

                  Yolo County Superior Court
                         CRF143400



                      November 25, 2019

Justice Kruger authored the opinion of the Court, in which
Justices Liu, Cuéllar, and Groban concurred.

Justice Chin filed a dissenting opinion, in which Chief Justice
Cantil-Sakauye and Justice Corrigan concurred.
                      PEOPLE v. LOPEZ
                            S238627


              Opinion of the Court by Kruger, J.




      Acting on an anonymous tip about a motorist’s erratic
driving, a police officer approached defendant Maria Elena
Lopez after she parked and exited her car. When the officer
asked if she had a driver’s license, she said she did not. Police
then detained her for unlicensed driving and, without asking
her name, searched the car for Lopez’s personal identification.
They found methamphetamine in a purse sitting on the front
passenger’s seat.
      The trial court held the search was invalid under Arizona
v. Gant (2009) 556 U.S. 332 (Gant), which narrowed the scope of
permissible warrantless vehicle searches incident to a driver’s
arrest. The Court of Appeal reversed. It held that the search
was authorized under this court’s pre-Gant decision in In re
Arturo D. (2002) 27 Cal.4th 60 (Arturo D.), which allowed police
to conduct warrantless vehicle searches for personal
identification documents at traffic stops when the driver failed
to provide a license or other personal identification upon
request.
      We granted review to consider the application and
continuing validity of the Arturo D. rule in light of subsequent
legal developments. At the time Arturo D. was decided, no other
state or federal court had recognized an exception to the Fourth
Amendment’s warrant requirement for suspicionless traffic-stop
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




vehicle searches. The same holds true today; California remains
the only state to have recognized such an exception.
Considering the issue in light of more recent decisions from both
the United States Supreme Court and our sister states, we now
conclude that the desire to obtain a driver’s identification
following a traffic stop does not constitute an independent,
categorical exception to the Fourth Amendment’s warrant
requirement. To the extent Arturo D. held otherwise, we
conclude that rule should no longer be followed. We reverse the
judgment of the Court of Appeal and remand for further
proceedings.
                                  I.
      On the morning of July 4, 2014, City of Woodland Police
Officer Jeff Moe responded to an anonymous tip concerning
erratic driving. The tip described the car, a dark-colored Toyota,
and the area in which it was driving. Unable to locate the
vehicle, Officer Moe asked dispatch to run a computer search of
the license plate, then drove by the address where the car was
registered. Not seeing the vehicle, he resumed his duties.
      Around 1:30 p.m., Officer Moe received a second
anonymous report concerning the same car. The tipster
identified the car’s location and asserted the driver, whom the
tipster identified as “Marlena,” “had been drinking all day.”
Again unable to locate the car, Officer Moe returned to the
address where the car was registered. This time, he parked and
waited. A few minutes later, defendant Maria Elena Lopez
drove up and parked in front of the house.
      Moe did not observe any traffic violations or erratic
driving. But believing the driver to be “Marlena,” Officer Moe



                                  2
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




approached the car. Moe testified at the suppression hearing
that Lopez saw him, looked nervous, got out of the car, and
began walking away from him. Moe did not smell alcohol or note
any other signs of intoxication. But because he “wanted to know
what her driving status was based on the allegations earlier,
plus [he] wanted to identify who she was,” Moe asked Lopez if
she had a driver’s license. Lopez said that she did not. Without
asking Lopez for her name or other identifying information, Moe
detained her by placing her in a control hold. When Lopez tried
to pull away, Moe handcuffed her.
      Officer Moe then asked Lopez “if she had . . . any
identification possibly within the vehicle.”       When Lopez
responded “there might be,” a second officer on the scene opened
the passenger door, retrieved a small purse from the passenger
seat, and handed it to Moe. Moe then searched the purse and
found a baggie containing methamphetamine in a side pocket.
      Lopez was charged with misdemeanor violations of
possessing methamphetamine (Health & Saf. Code, § 11377,
subd. (a)) and driving when her license to drive had been
suspended or revoked (Veh. Code, § 14601.2, subd. (a)). She filed
a motion to suppress evidence (Pen. Code, § 1538.5, subd. (a)(1)),
arguing she had been unlawfully detained and her purse
unlawfully searched.
      The trial court granted the suppression motion. The court
concluded the initial contact between Lopez and Officer Moe
after she exited her vehicle was consensual. Once Lopez told
Moe she did not have a license, the officer also had probable
cause to detain and arrest her for driving without a valid license.
(See Veh. Code, § 12500, subd. (a) [“A person may not drive a
motor vehicle upon a highway, unless the person then holds a

                                  3
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




valid driver’s license issued under this code”].) But the trial
court concluded that the ensuing search of Lopez’s vehicle was
invalid because neither of the justifications for conducting a
vehicle search incident to arrest under Gant, supra, 556 U.S.
332, was present. Gant held that a vehicle search incident to
arrest is justified only if it is reasonable to believe the suspect
can gain access to weapons inside the vehicle or that evidence of
the offense of arrest might be found inside the vehicle. (Id. at
p. 335.) Here, Lopez was handcuffed at the rear of her car when
the search took place and could not reach any weapons inside
the car. Nor was there any likelihood a search of the car would
produce evidence of Lopez’s driving without a license in her
possession.1 With the evidence suppressed, the trial court
dismissed the case.
      The Court of Appeal reversed the suppression ruling. The
appellate court explained that Gant was not applicable because
Lopez had not been formally arrested, only detained, at the time
of the search. (People v. Lopez (2016) 4 Cal.App.5th 815, 827–
828.) The authority for the search was therefore not the search
incident to arrest exception at issue in Gant, but the traffic-stop
identification-search exception recognized in Arturo D., supra,
27 Cal.4th 60. (Lopez, at pp. 825–826.) Once Lopez told Officer
Moe that she did not have a driver’s license, Officer Moe had
cause to believe Lopez had driven without a license in violation


1
      The trial court also concluded the People had not supplied
support for a search for evidence of driving under the influence.
The first anonymous tip was remote in time, the second was
vague and conclusory, Officer Moe observed nothing to indicate
Lopez was under the influence, and the hearing testimony made
clear the search was directed at finding identification.


                                  4
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




of the Vehicle Code. (Id. at p. 825; see Veh. Code, § 12500,
subd. (a).) Under Arturo D., the police were then permitted to
search Lopez’s vehicle for other forms of identification in order
to ensure that any citation and notice to appear for the Vehicle
Code violation reflected Lopez’s true identity. (Lopez, at p. 826.)
If Arturo D. “is still good law,” the Court of Appeal concluded,
“the search in this case was reasonable under the Fourth
Amendment.” (Lopez, at p. 825.)
      We granted review.
                                 II.
                                 A.
      The Fourth Amendment to the United States Constitution
prohibits “unreasonable searches and seizures.” In general, a law
enforcement officer is required to obtain a warrant before
conducting a search. (Vernonia School Dist. 47J v. Acton (1995)
515 U.S. 646, 653.) Warrantless searches “are per se unreasonable
under the Fourth Amendment—subject only to a few specifically
established and well-delineated exceptions.” (Katz v. United States
(1967) 389 U.S. 347, 357, fns. omitted; accord, People v. Redd (2010)
48 Cal.4th 691, 719 [“A warrantless search is presumed to be
unreasonable”].) Whether a particular kind of search is exempt
from the warrant requirement ordinarily depends on whether,
under the relevant circumstances, law enforcement’s need to
search outweighs the invasion of individual privacy. (Riley v.
California (2014) 573 U.S. 373, 385; Delaware v. Prouse (1979) 440
U.S. 648, 654; Camara v. Municipal Court (1967) 387 U.S. 523,
536–537.)
      In Arturo D., supra, 27 Cal.4th 60, we considered the
existence and scope of an exception permitting officers to


                                  5
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




conduct a warrantless vehicle search when a driver pulled over
for a traffic infraction is unable to produce the required
documentation in response to an officer’s request. Arturo D.
involved two consolidated cases in which law enforcement
officers had detained drivers for traffic infractions and the
drivers could produce neither a driver’s license nor the vehicle’s
registration in response to the officers’ requests. In one case,
the officer entered the defendant’s truck and reached under the
driver’s seat. The officer did not locate any relevant documents
but did discover a box that later was found to contain
methamphetamine. In the other case, the officer entered the
defendant’s car and looked first in the glove compartment and
then under the front passenger seat, finding a wallet that
contained a baggie of methamphetamine. (Arturo D., at pp. 65–
67.)
       Arturo D. upheld both searches. The opinion concluded
that when a driver has been detained for a traffic infraction and
fails to produce vehicle registration or personal identification
documentation upon request, the Fourth Amendment “permits
limited warrantless searches of areas within a vehicle where
such documentation reasonably may be expected to be found.”
(Arturo D., supra, 27 Cal.4th at p. 65.)
      Although Arturo D. upheld warrantless searches for both
vehicle registration and personal identification, its reasoning
focused primarily on the former rather than the latter. In
explaining the basis for this exception to the Fourth
Amendment’s warrant requirement, Arturo D. relied heavily on
various California and out-of-state cases upholding warrantless
searches of vehicles for the purpose of locating the vehicle
registration. (Arturo D., supra, 27 Cal.4th at p. 71 & fn. 7 [citing


                                  6
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




People v. Webster (1991) 54 Cal.3d 411 and various Court of
Appeal cases]; see also Arturo D., at p. 76, fn. 16 [citing
additional out-of-state cases concerning searches for vehicle
registration].)2 Arturo D. did not identify any prior cases, either
from California or elsewhere, that had concluded the need to
locate a driver’s license or other form of personal identification
could alone justify a warrantless search. But Arturo D. reasoned
that a similar balance of interests should yield the same result
for both vehicle registration and personal identification
searches. On the one hand, the state has an important interest
in identifying drivers so that it can properly cite them for traffic
violations. (Arturo D., at p. 67.) And on the other hand, drivers
have a “reduced expectation of privacy while driving a vehicle
on public thoroughfares.” (Id. at p. 68, citing New York v. Class
(1986) 475 U.S. 106, 112–113 (Class).) While officers have the
power to arrest drivers who violate the Vehicle Code by failing
to keep their licenses in their possession while driving, an arrest
“in most circumstances would subject the driver to considerably
greater intrusion.” (Arturo D., at p. 76, fn. 17.) Arturo D.
concluded it is therefore permissible for the officer to search
those areas of the vehicle in which the necessary documentation
“reasonably may be expected to be found.” (Id. at p. 65; see also
id. at pp. 78, 79, 84, 86.)3


2
      The portion of Arturo D., supra, 27 Cal.4th 60, upholding
a search for registration documents is not at issue in this case.
3
      The dissent would reconceptualize Arturo D. as applying
only to “places in the vehicle where a driver, slowing to a halt,
might quickly put or toss a wallet or similar container.” (Dis.
opn. post, at p. 11; see id. at p. 10.) The standard this court



                                  7
                           PEOPLE v. LOPEZ
                    Opinion of the Court by Kruger, J.




       As Arturo D. acknowledged, the United States Supreme
Court had previously held that the Fourth Amendment does not
permit law enforcement to search the vehicle of a person who
has been cited, but not arrested, for a traffic violation. (Knowles
v. Iowa (1998) 525 U.S. 113 (Knowles).) Knowles had invalidated
a vehicle search after the driver had been ticketed for speeding,
a search conducted under what the court termed a putative
“ ‘search incident to citation’ ” exception to the Fourth
Amendment’s warrant requirement. (Knowles, at p. 115.)
Knowles dismissed the state’s argument that “a ‘search incident
to citation’ is justified because a suspect who is subject to a
routine traffic stop may attempt to hide or destroy evidence
related to his identity (e.g., a driver’s license or vehicle
registration).” (Id. at p. 118.) “[I]f a police officer is not satisfied
with the identification furnished by the driver,” the court
responded, “this may be a basis for arresting him rather than
merely issuing a citation.” (Ibid.)
      Arturo D. acknowledged the high court’s guidance on this
point but distinguished Knowles on the ground that the case
concerned a full search of the entire vehicle “following the
issuance of a traffic citation,” not a search for documentation
“prior to issuing a traffic citation,” limited to the areas in which


actually embraced, directly quoted in the text above, is
considerably broader. It extends beyond places a driver might
hide identification at the last second; it also includes other
places where a driver, not trying to conceal identification, might
“store” his or her identification as a matter of routine or habit.
(Arturo D., supra, 27 Cal.4th at p. 87.) Thus, containers in
which identification might be expected to be kept are subject to
search even if they could not have been accessed in the moments
when the driver was being pulled over.


                                    8
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




such documentation might reasonably be found. (Arturo D.,
supra, 27 Cal.4th at p. 76, fn. omitted.) Because the high court
had never considered whether the Fourth Amendment permits
warrantless traffic-stop searches for documentation, as opposed
to contraband (Arturo D., at p. 79), Arturo D. rejected the
drivers’ arguments that Knowles foreclosed the recognition of
such an exception to the warrant requirement.
       Arturo D. found reassurance in a second high court
decision, Class, supra, 475 U.S. 106, in which the court had
upheld a traffic-stop search for a Vehicle Identification Number
(VIN) that had been covered by papers on the car’s dashboard.
(Arturo D., supra, 27 Cal.4th at pp. 71–74; see Class, at pp. 116–
119.) Class had emphasized law enforcement’s important
interest in tracking stolen vehicles and promoting highway
safety, drivers’ decreased expectation of privacy when driving
automobiles on public roads, and the relatively limited nature of
the VIN search. (Class, at pp. 111–114, 118–119; see Arturo D.,
at p. 72.) Arturo D. concluded that this reasoning and approach
was “not inconsistent” with approving a limited warrantless
search for registration documents or driver identification.
(Arturo D., at p. 73.)
       Three justices dissented from Arturo D.’s traffic-stop
identification-search holding.      Although Justice Werdegar
agreed with Arturo D.’s holding as to registration searches, she
argued that the logic of the identification-search exception
would take officers not only into glove compartments and visors,
but also into drivers’ pockets and purses. She saw no adequate
justification for granting law enforcement such authority
whenever a driver who has committed a traffic infraction fails
to produce a license upon request. (Arturo D., supra, 27 Cal.4th


                                  9
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




at pp. 89–91 (conc. & dis. opn. of Werdegar, J.).) Justice
Kennard, joined by Justice Brown, opined that granting officers
such authority was inconsistent with Knowles, supra, 525 U.S.
113.      And despite the majority’s assurance that the
identification-search authority was “limited”—and thus unlike
the “full-scale” search invalidated in Knowles (Arturo D., at
p. 75)—Justice Kennard opined that the exception “may well
result in limitless searches throughout a vehicle whenever a
driver cannot produce the requisite documentation.” (Arturo D.,
at p. 91 (dis. opn. of Kennard, J.).)
                                 B.
      In this case, police searched a driver’s purse after
detaining her for a traffic violation. This is not a scenario
squarely addressed in Arturo D. Although Justice Werdegar’s
partial dissent had argued that this is where the logic of the
identification-search rule would lead, the majority opinion
neither responded to the point nor otherwise directly addressed
the application of its rule to these circumstances.
       Nevertheless, although Lopez briefly argues otherwise,
there is no real question that the search in this case was
conducted in accordance with Arturo D.’s general guidance.
Officer Moe approached Lopez as she got out of her car and
asked whether she had a driver’s license. Lopez concedes that
by answering no, she admitted that she had committed, at a
minimum, the traffic infraction of driving a car without physical
possession of a license. (Veh. Code, § 12951, subd. (a).) That
admission gave Officer Moe the authority to detain her for a
reasonable period to determine whether to issue a traffic
citation and to conduct the “ ‘ordinary inquiries incident to [the
traffic] stop,’ ” which generally include verifying the driver’s

                                 10
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




identity. (Rodriguez v. U.S. (2015) 575 U.S. ___, ___ [135 S.Ct.
1609, 1615]; see U.S. v. Sharpe (1985) 470 U.S. 675, 683–686; cf.
People v. McGaughran (1979) 25 Cal.3d 577, 585–587.)4 And
under Arturo D., Lopez’s inability to produce a driver’s license
also gave Officer Moe the authority to search her vehicle for the
license or other forms of personal identification.5



4
       The temporary detention may sometimes also include a
“determin[ation] whether there are outstanding warrants
against the driver” (Rodriguez v. U.S., supra, 135 S.Ct. at
p. 1615) and a criminal history check (U.S. v. Purcell (11th Cir.
2001) 236 F.3d 1274, 1278), which is done by consulting an in-
car computer terminal or radioing dispatch (see, e.g., People v.
McGaughran, supra, 25 Cal.3d at pp. 584–585, fn. 6; 4 LaFave,
Search and Seizure (5th ed. 2012) § 9.3(c), pp. 511–513).
5
       Lopez argues in passing that Arturo D. does not apply
because the incident was a consensual encounter. This is a
strange way to describe an interaction that ended with Lopez in
handcuffs. True, the encounter did begin consensually, as the
trial court found. But once Lopez indicated she had no license,
the officer had grounds to detain Lopez and determine whether
she indeed had been driving without a valid license. At that
point, Arturo D. authorized a warrantless search for
identification if Lopez could not produce any.
       Lopez also takes a contradictory tack, urging she was
already under arrest when the search was conducted and so only
a search for weapons or evidence of the crime of arrest would
have been permissible. (See Gant, supra, 556 U.S. at pp. 342–
344.) The record does not support this contention either. At the
time of the search, Lopez had been temporarily detained to
enable Officer Moe to investigate and process her traffic
violation. The handcuffing did not transform the detention into
an arrest. (People v. Celis (2004) 33 Cal.4th 667, 675 [“stopping
a suspect at gunpoint, handcuffing him, and making him sit on
the ground for a short period, as occurred here, do not convert a
detention into an arrest”]; see ibid. [citing additional cases].)


                                 11
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




       The search in this case does, as mentioned, differ from the
searches at issue in Arturo D. in that it focused on the driver’s
purse. But that the purse was within the scope of the officer’s
search authority under Arturo D. is beyond reasonable dispute;
a purse is, after all, “[t]he most ‘traditional repository’ of a
driver’s license” for a certain class of drivers. (Arturo D., supra,
27 Cal.4th at p. 90 (conc. & dis. opn. of Werdegar, J.).) Lopez
argues the search nonetheless violated Arturo D. because
officers proceeded directly to searching her vehicle for
identification instead of first asking her who she was, allowing
her to retrieve identification herself, or arresting her. Arturo D.,
however, does not require officers to do any of these things. The
rule adopted and applied in that case does not require officers to
ask for oral identification before searching for physical
documentation; to the contrary, Arturo D. upheld identification
searches conducted even after each driver gave an officer
truthful identifying information, including, in one case, his
name, address, and date of birth. (Id. at pp. 65–66, 83–84.) Nor
does Arturo D. require officers to allow persons detained outside
the vehicle to reach into the vehicle to retrieve identification
themselves—even where, as here, officers did not testify to
particularized safety concerns. (Id. at pp. 84–85.) Finally,
Arturo D. pointedly held it was not unreasonable for law
enforcement to search the vehicle for personal identification
instead of either asking for the driver’s consent to search or
arresting the driver if unsatisfied with the driver’s
identification, as the high court had suggested in Knowles.
(Arturo D., at pp. 76–77, fn. 17; see Knowles, supra, 525 U.S. at
p. 118.)




                                 12
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




      As the Court of Appeal correctly surmised, the central
issue in this case is not whether the search of Lopez’s car was
consistent with the guidance given in Arturo D. The issue,
rather, is whether to continue to adhere to the rule of Arturo D.,
notwithstanding subsequent legal developments casting doubt
on the validity of a categorical rule authorizing warrantless
vehicle searches whenever a driver stopped for a traffic
infraction fails to produce a license or other satisfactory
identification documents upon request.
                                III.
                                 A.
      Lopez’s primary argument concerns the effect of the
United States Supreme Court’s 2009 decision in Gant, supra,
556 U.S. 332, on which the trial court relied in invalidating the
search of Lopez’s car. The Court of Appeal correctly held that
Gant is not directly applicable here because it concerned a
different exception to the Fourth Amendment’s warrant
requirement. But Lopez contends that the reasoning of Gant
nonetheless undermines the validity of the Arturo D.
identification-search exception.
      The question in Gant concerned the scope of the exception
governing vehicle searches incident to the arrest of the driver or
another recent occupant. In Chimel v. California (1969) 395
U.S. 752, 762–763, the court had held that law enforcement may
conduct a warrantless search incident to a person’s arrest for
certain safety or evidentiary reasons: specifically, to disarm the
person or to prevent the person from destroying evidence. Some
years later, in New York v. Belton (1981) 453 U.S. 454, the high
court applied Chimel in the context of a vehicle stop. After


                                 13
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




pulling a driver over for speeding, an officer discerned evidence
of marijuana use in the vehicle. The officer ordered the
occupants out of the car and arrested them for drug offenses,
then searched the vehicle. The high court upheld the search
under Chimel, holding that when an officer lawfully arrests a
person who has recently occupied a car, the officer may “search
the passenger compartment of that automobile” and any interior
containers as areas “ ‘into which an arrestee might reach in
order to grab a weapon or evidentiary ite[m].’ ” (Belton, at
p. 460, quoting Chimel, at p. 763.)
        Belton was “[f]or years . . . widely understood to have set
down a simple, bright-line rule” permitting vehicle “searches
incident to arrests of recent occupants, regardless of whether
the arrestee in any particular case was within reaching distance
of the vehicle at the time of the search.” (Davis v. United States
(2011) 564 U.S. 229, 233.) This trend was exemplified by the
facts of Thornton v. United States (2004) 541 U.S. 615
(Thornton), a case decided not long after our decision in Arturo
D. In Thornton, the court upheld a Belton search for weapons
or evidence even though the driver had exited the vehicle before
the police encounter and was handcuffed and in the back of a
patrol car at the time of the search. (Thornton, at pp. 617–618.)
Rejecting a proposed rule that would limit Belton searches
depending on whether police initiated contact with the suspect
while he was still in the car or after, the majority opined that
the “need for a clear rule, readily understood by police officers
. . . justifies the sort of generalization which Belton enunciated.”
(Thornton, at p. 623.) But a number of justices—collectively
representing a majority of the court—expressed dissatisfaction
with the broad scope of the Belton rule and how it had been


                                 14
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




applied in the lower courts. (See Thornton, at p. 624 (conc. opn.
of O’Connor, J.); id. at pp. 625–632 (conc. opn. of Scalia, J.,
joined by Ginsburg, J.); id. at pp. 633–636 (dis. opn. of Stevens,
J., joined by Souter, J.).)
       The court revisited the issue in Gant and this time reached
a different conclusion. The defendant in that case had been
arrested for driving with a suspended license. While he was
handcuffed in the back of a locked patrol car, police officers
searched his vehicle and found drugs. The United States
Supreme Court invalidated the search. The court held that a
Belton search for weapons or destructible evidence is permitted
only when an arrestee is actually capable of reaching the area
to be searched. (Gant, supra, 556 U.S. at p. 343 & fn. 4.)
Drawing on Justice Scalia’s Thornton concurrence, the court
also allowed searches for evidence “ ‘relevant to the crime of
arrest’ ”—a justification rooted in historical practice. (Gant, at
p. 343, quoting Thornton, supra, 541 U.S. at p. 632 (conc. opn. of
Scalia, J.).) But in Gant, as in most cases involving arrests for
traffic violations, there was no chance of finding relevant
evidence inside the car. (Gant, at p. 344; see Knowles, supra,
525 U.S. at p. 118.)
      The high court rejected the state’s argument that a
broader, more categorical rule authorizing vehicle searches
incident to arrest “correctly balances law enforcement interests,
including the interest in a bright-line rule, with an arrestee’s
limited privacy interest in his vehicle.” (Gant, supra, 556 U.S.
at p. 344.) On one side of the balance, the court noted, the
argument “seriously undervalues the privacy interests at
stake[:] Although we have recognized that a motorist’s privacy
interest in his vehicle is less substantial than in his home, see


                                 15
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




. . . Class, [supra,] 475 U.S. [at pp.] 112–113 . . . , the former
interest is nevertheless important and deserving of
constitutional protection, see Knowles, [supra,] 525 U.S.[] at
p. 117. It is particularly significant that Belton searches
authorize police officers to search not just the passenger
compartment but every purse, briefcase, or other container
within that space. A rule that gives police the power to conduct
such a search whenever an individual is caught committing a
traffic offense, when there is no basis for believing evidence of
the offense might be found in the vehicle, creates a serious and
recurring threat to the privacy of countless individuals. Indeed,
the character of that threat implicates the central concern
underlying the Fourth Amendment—the concern about giving
police officers unbridled discretion to rummage at will among a
person’s private effects.” (Gant, at pp. 344–345, fn. omitted.)
      Turning to the law enforcement interests on the other side
of the balance, the court found little to commend a rule that
permits Belton searches regardless of the suspect’s ability to
access the vehicle at the time of the search or the likelihood of
finding offense-related evidence inside. “Construing Belton
broadly to allow vehicle searches incident to any arrest would
serve no purpose except to provide a police entitlement, and it is
anathema to the Fourth Amendment to permit a warrantless
search on that basis.” (Gant, supra, 556 U.S. at p. 347.)
                                 B.
      In cutting back the prevailing understanding of
permissible vehicle searches incident to arrest, Gant neither
considered nor disapproved Arturo D.’s rule authorizing
prearrest searches for driver identification. That is hardly
surprising: as Arturo D. itself acknowledged, the high court has

                                 16
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




never approved a prearrest search for identification, either.
(Arturo D., supra, 27 Cal.4th at p. 79; see id. at p. 73.) Nor is
that the end of our inquiry today.
      It is important to remember that the question before us is
a question of federal constitutional law, not one of state law. In
matters of federal law, the United States Supreme Court has the
final word; we operate as an intermediate court and not as a
court of last resort. In such matters, although we recognize the
importance of following precedent in our judicial system, we also
recognize that our role in that system sometimes requires us to
reevaluate our precedent in light of new guidance. “When
emergent [United States] Supreme Court case law calls into
question a prior opinion of another court, that court should
pause to consider its likely significance before giving effect to an
earlier decision.” (Carpenters Local Union No. 26 v. U.S.
Fidelity & Guar. Co. (1st Cir. 2000) 215 F.3d 136, 141.) This is
so even when the high court’s decision does not directly address
the continuing validity of the rule in question; the high court’s
guidance may nonetheless erode the analytical foundations of
the old rule or make clear that the rule is substantially out of
step with the broader body of relevant federal law. (See, e.g.,
People v. Anderson (1987) 43 Cal.3d 1104, 1138–1141; id. at
p. 1141 [“it is our duty to reconsider” precedent when
subsequent United States Supreme Court decisions cast doubt
on our reading of that court’s earlier decisions]; see also, e.g.,
People v. Gallardo (2017) 4 Cal.5th 120, 134–135 [reconsidering
precedent in light of reasoning of subsequent high court
decisions].) Of necessity, then, we retain “the flexibility to
consider emerging United States Supreme Court case law when
considering earlier decisions on federal issues . . . even when the


                                 17
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




newer cases have not directly overruled or superseded [our]
prior cases.” (W.G. Clark Const. Co. v. Pacific Northwest
Regional Council of Carpenters (2014) 180 Wn.2d 54, 66.)
      Arturo D. itself had taken its cues from high court
precedent concerning other types of vehicle searches, taking
care to ensure the exception was “not inconsistent” with the
reasoning and general approach of these cases. (Arturo D.,
supra, 27 Cal.4th at p. 73.) In fashioning a new identification-
search exception to the warrant requirement, Arturo D.
concluded, in light of then-available guidance, that the state’s
interests in conducting such a search outweighed the degree of
privacy intrusion. (See, e.g., Delaware v. Prouse, supra, 440 U.S.
at p. 654.) The reasoning of Gant offers additional, highly
relevant guidance not available at the time of Arturo D. Gant
speaks clearly to the stakes on each side, and its reasoning calls
for a reappraisal of the proper balance of interests to ensure
consistency with the larger body of Fourth Amendment law.
      On the privacy side of the scales, Gant cautions against
“undervalu[ing] the privacy interests at stake” in the context of
vehicle searches. (Gant, supra, 556 U.S. at pp. 344–345.) The
opinion in Arturo D. contained no discussion of the magnitude
of the intrusion associated with a search for a driver’s license or
other proof of identity. Arturo D. found reassurance in the high
court’s reasoning in Class, which held that an officer did not act
unreasonably in shifting papers on a dashboard to read the car’s
VIN, without ever acknowledging the very different privacy
implications of permitting officers to look through drivers’
wallets and purses for their personal identification. (See
Arturo D., supra, 27 Cal.4th at pp. 71–74, discussing Class,
supra, 475 U.S. 106.) Arturo D.’s discussion of privacy instead


                                 18
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




was limited to citing high court authority for the proposition
that drivers “have a reduced expectation of privacy while driving
a vehicle on public thoroughfares.” (Arturo D., at p. 68, citing
Class, at pp. 112–113.)
      Gant reaffirms this proposition, but clarifies that while a
“motorist’s privacy interest in his vehicle is less substantial than
in his home [citation], the former interest is nevertheless
important and deserving of constitutional protection.” (Gant,
supra, 556 U.S. at p. 345.) It then goes on to explain that a rule
that permits police officers to search vehicles (and the purses
and other containers therein) “whenever an individual is caught
committing a traffic offense” is not only a “serious and recurring
threat to . . . privacy,” but a threat that “implicates the central
concern underlying the Fourth Amendment—the concern about
giving police officers unbridled discretion to rummage at will
among a person’s private effects.” (Gant, at p. 345, fn. omitted.)
      Although Gant addresses a different exception to the
warrant requirement, its relevance here is hard to miss. The
identification-search exception, after all, is also a rule that
permits officers to search vehicles, including—especially
including—purses, briefcases, and other personal effects
contained therein. It applies “whenever an individual is caught
committing a traffic offense” (Gant, supra, 556 U.S. at p. 345)—
even one that will simply result in a traffic ticket, and not an
arrest as in Gant—and is unable to produce identification upon
request.     Where Arturo D. had contained no explicit
acknowledgment of this incursion on privacy, Gant makes clear
that this qualifies as a “serious” privacy threat that goes to the
very core of the Fourth Amendment’s protections. (Gant, at
p. 345.) Indeed, the intrusion on privacy in the Arturo D. setting


                                 19
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




is arguably greater than the intrusion in Gant: While the
privacy interests of an arrestee are necessarily diminished to
some extent by the very fact of having been arrested (see, e.g.,
Riley v. California, supra, 573 U.S. at pp. 391–392), Arturo D.
applies to individuals who are merely detained for having
committed a traffic violation. Such individuals have at least an
equal, if not greater interest in officers not “rummag[ing] at will”
through their belongings. (Gant, at p. 345.)
       The dissent suggests drivers’ privacy concerns are
overblown because Arturo D. outlined a series of limits to the
identification-search power. Among other things, Arturo D.
cautioned that the power is not to be used as a pretext to search
for contraband and that the searches must be targeted to focus
on the areas in which identification is likely to be found. (Dis.
opn. post, at pp. 9–10.) As the dissent notes, these limitations
were important to Arturo D.’s identification-search holding—
indeed, they were arguably crucial, given the high court’s
disapproval of vehicle searches “ ‘incident to [traffic] citation’ ”
in Knowles, supra, 525 U.S. at page 118. But experience in the
years since Arturo D. was decided has lent credence to Justice
Kennard’s fear that its “new rule [might] well result in limitless
searches throughout a vehicle” that are indistinguishable in
effect from the kind of search disapproved in Knowles. (Arturo
D., supra, 27 Cal.4th at p. 91 (dis. opn. of Kennard, J.).) Arturo
D. has been used as authority to uphold searches into purses,
bags, center consoles, and glove compartments, under both
driver and passenger seats, into backpacks in the bed of a truck,
and up the sleeves of a jacket lying in the well behind the front
seats of an SUV.



                                 20
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




       None of this is surprising. As much as Arturo D.
attempted to cordon off the authority it granted from the full-
scale vehicle searches disapproved in Knowles, the inevitable
consequence of a categorical rule authorizing officers to look for
identification in places where they might reasonably believe the
identification is located, or where it might have been hidden, is
that officers will look throughout the area “into which [the
driver] might reach,” much as they would if they were
conducting a vehicle search incident to arrest. (Chimel v.
California, supra, 395 U.S. at p. 763.) Officers will naturally
focus in particular on purses, wallets, briefcases, and other
similar personal effects where identification is typically carried
but the intrusion into privacy is also at its apex. And given an
officer’s authority to seize any “ ‘evidence in plain view from a
position where the officer has a right to be’ ” (Arturo D., supra,
27 Cal.4th at p. 70), in practice the scope of the authority
granted under Arturo D. has proved perilously close to the “full-
scale search for contraband” we acknowledged was expressly
prohibited by Knowles, supra, 525 U.S. 113 (Arturo D., at p. 86).
The privacy interests at stake in such a regime are weighty—
certainly weightier than Arturo D. had recognized.
      Although Gant speaks most clearly to the privacy side of
the balance, it also offers by example important guidance about
how to weigh the law enforcement interests on the other side of
the scale. The justification for the search incident to arrest
exception, Gant emphasized, is ultimately only to permit law
enforcement to respond to particular safety or evidentiary
concerns that may arise during the course of the arrest of a
driver or recent occupant of a vehicle. (Gant, supra, 556 U.S. at
pp. 335, 347.) To ensure the scope of the exception did not


                                 21
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




become “untether[ed]” from its justifications, Gant insisted that
the exception be limited to the subset of arrests in which
genuine safety or evidentiary concerns are present—that is,
cases in which officers reasonably believed the arrestee could
have accessed a weapon or destructible evidence in the car at
the time of the search, or that evidence of the offense for which
the person was arrested might be found in the car. (Id. at
p. 343.) In other words, courts must pay close attention to the
presence or absence of the circumstances that justify breaching
a person’s privacy by searching a vehicle and the personal effects
contained therein. (See also Riley v. California, supra, 573 U.S.
at pp. 401–403 [confining any exception for warrantless
cellphone searches to exigent circumstances or a like case-
specific showing of police necessity].)
      The justification for Arturo D.’s identification-search
exception was the need to ensure that a law enforcement officer
has the information necessary to issue a citation and notice to
appear for a traffic infraction—despite drivers’ incentives to
conceal that information, and notwithstanding safety concerns
that might arise if officers were compelled to allow drivers to
retrieve the relevant documents themselves. (Arturo D., supra,
27 Cal.4th at pp. 67, 70, fn. 6, 79.) To give effect to these
important interests, Arturo D. considered a limited warrantless
search to be more reasonable than the alternative of subjecting
the driver to full custodial arrest, which would impose
substantially greater burdens on drivers and law enforcement
alike. (Id. at p. 76, fn. 17.)
      But Arturo D.’s discussion of the issue was not exhaustive.
Indeed, experience and common sense suggest a range of options
that are both less intrusive than a warrantless search and less


                                 22
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




burdensome than a full custodial arrest. Closer attention to the
presence or absence of circumstances justifying the invasion of
privacy alters the appraisal of the law enforcement interests at
stake: To the extent there are adequate alternative avenues for
obtaining the information needed by law enforcement, the
interest in searching a vehicle without a warrant necessarily
carries less weight.
       The first alternative is straightforward: an officer can ask
questions. If a driver professes not to have a driver’s license or
other identification, the officer can ask for identifying
information such as the driver’s full name and its spelling,
address, and date of birth. The answers need not be accepted at
face value. Rather, they may be checked against Department of
Motor Vehicles (DMV) records—just as driver’s licenses
themselves are routinely checked against such records to verify
the driver’s identity and the validity of the license. (See Gov.
Code, §§ 15150–15167 [providing for statewide law enforcement
telecommunications system]; Veh. Code, § 1810.5 [authorizing
law enforcement telephone access to DMV records]; see also,
e.g., People v. Boissard (1992) 5 Cal.App.4th 972, 978–979
[records check of individual who failed to produce identification
at officer’s request]; see generally 4 LaFave, Search and Seizure,
supra, § 9.3(c), pp. 508–511 [noting that such records checks,
which are typically conducted by computer or radio, are both
routine and critical to the operation of any system of citation].)
Similarly, the detainee’s size and physical appearance, such as
height, weight, eye color, and hair color, may be subject to
verification against such records. (See People v. Hunt (1990) 225
Cal.App.3d 498, 503.) Officers may also check the name and
address against the DMV’s registration record for the vehicle


                                 23
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




and explore any discrepancies.6 Officers have discretion to
accept such oral evidence of identity for purposes of issuing a
citation if they determine the information to be sufficiently
reliable. (People v. McKay (2002) 27 Cal.4th 601, 622 (McKay);
Arturo D., supra, 27 Cal.4th at p. 68, fn. 4.) If, instead, officers
have reason to believe they have been lied to, they have other
options at their disposal, as discussed below.7




6
       It perhaps states the obvious to observe that
telecommunications technology has advanced significantly since
2002, when Arturo D. was decided, and will continue to evolve
in ways that make remote verification of a detainee’s
information and identity easier for law enforcement.
7
       In addition, an officer can ask for and examine written
forms of identification other than a driver’s license, such as a
student identification or health insurance card.           As we
acknowledged in Arturo D., the Vehicle Code “permits an officer
who plans to issue a Vehicle Code citation to accept ‘other
satisfactory evidence of [the driver’s] identity.’ ” (Arturo D.,
supra, 27 Cal.4th at p. 68, fn. 4, quoting Veh. Code, § 40302,
subd. (a); cf., e.g., U.S. v. Zubia-Melendez (10th Cir. 2001) 263
F.3d 1155, 1161; U.S. v. Reyes-Vencomo (D.N.M. 2012) 866
F.Supp.2d 1304, 1338.)
       And as case law demonstrates, in some circumstances, an
officer may be personally acquainted with the driver or may be
able to obtain adequate identifying information from others who
are. (McKay, supra, 27 Cal.4th at p. 622; see, e.g., U.S. v. Davis
(11th Cir. 2010) 598 F.3d 1259, 1261 [after detainee gave false
name, bystanders supplied true name, which officer was then
able to verify].)
       In the absence of other satisfactory identification, an
officer “may require the arrestee to place a right thumbprint” on
a notice to appear. (Veh. Code, § 40500, subd. (a); accord,
§§ 40303, subd. (a), 40504, subd. (a).)


                                 24
                          PEOPLE v. LOPEZ
                   Opinion of the Court by Kruger, J.




       The officer may also seek the driver’s consent to search the
vehicle for identification. (See Schneckloth v. Bustamonte (1973)
412 U.S. 218, 219 [“a search that is conducted pursuant to
consent” is a well-established exception to the warrant and
probable cause requirements].) The driver can then decide
whether to permit the officer to retrieve the identification, and
if so, whether to limit the places within the vehicle where the
officer may look for it.
       The Attorney General, echoing a suggestion in Arturo D.,
dismisses the value of consent in this context; he suggests that
any consented-to search might later be challenged as the
product of coercion. (See Arturo D., supra, 27 Cal.4th at p. 76,
fn. 17.) Perhaps so, but we are unwilling to assume that every
such challenge would necessarily have merit. “Police officers act
in full accord with the law when they ask citizens for consent.
It reinforces the rule of law for the citizen to advise the police of
his or her wishes and for the police to act in reliance on that
understanding. When this exchange takes place, it dispels
inferences of coercion.” (United States v. Drayton (2002) 536
U.S. 194, 207.) If an officer asks for permission to enter a car to
retrieve the driver’s identification, we see no categorical reason
why a driver may not validly consent to a full or limited search
of the vehicle for that purpose, just as drivers regularly consent
to other types of vehicle searches. (See, e.g., Florida v. Jimeno
(1991) 500 U.S. 248, 249–250 [detained driver validly consented
to search of his vehicle for narcotics]; People v. Grant (1990) 217




                                  25
                          PEOPLE v. LOPEZ
                   Opinion of the Court by Kruger, J.




Cal.App.3d 1451, 1456–1462 [search of vehicle for identification
valid based on consent].)8
       Other established exceptions to the warrant requirement
may also permit a vehicle search. For example, exigent
circumstances may be shown based on the particular situation
an officer faces. (U.S. v. Haley (8th Cir. 1978) 581 F.2d 723, 725–
726; see Riley v. California, supra, 573 U.S. at p. 402 [“Such
exigencies could include the need to prevent the imminent
destruction of evidence in individual cases, to pursue a fleeing
suspect, and to assist persons who are seriously injured or are
threatened with imminent injury . . . [¶] . . . The critical point is
that . . . the exigent circumstances exception requires a court to
examine whether an emergency justified a warrantless search
in each particular case”].)
      In circumstances where an officer believes he or she has
been given false identification information, other exceptions
may come into play. At that point, the officer is no longer solely
concerned with issuing an enforceable traffic citation; lying to a
police officer about one’s identity is a criminal offense
punishable by imprisonment in county jail. (Pen. Code, § 148.9;
Veh. Code, §§ 31, 40000.5.) Under the automobile exception to
the warrant requirement, an officer may search a vehicle if the


8
      At oral argument, the Attorney General noted that the
Supreme Court has placed limits on the extent to which a
motorist may be implied to have consented to a search by virtue
of choosing to drive on public roads. (See Birchfield v. North
Dakota (2016) 579 U.S. ___, ___–___ [136 S.Ct. 2160, 2185–
2186].) We do not suggest consent could be implied here, only
that express consent could be sought, and no reason appears as
to why, if granted, it would be presumptively invalid.


                                  26
                          PEOPLE v. LOPEZ
                   Opinion of the Court by Kruger, J.




officer has probable cause to believe that evidence of a crime will
be found inside. (E.g., United States v. Ross (1982) 456 U.S. 798,
799.) Ordinarily, a driver’s license or other identification will
supply no evidence of a traffic violation. (See State v. Scheer
(1989) 99 Or.App. 80, 83 [781 P.2d 859, 860].) But identification
may well supply evidence of the crime of lying about one’s
identity (see, e.g., State v. Fesler (1984) 68 Or.App. 609, 613 [685
P.2d 1014, 1017]), and an officer may search a vehicle upon
probable cause to believe evidence of such lying will be found
therein (State v. Bauman (Minn.Ct.App. 1998) 586 N.W.2d 416,
422). Relatedly, some out-of-state courts have upheld vehicle
searches for identification under the search incident to arrest
exception, which authorizes searching an arrestee’s vehicle for
evidence relevant to his or her crime when an officer has reason
“ ‘to believe evidence relevant to the crime of arrest might be
found in the vehicle.’ ” (Gant, supra, 556 U.S. at p. 343; see
Deemer v. State (Alaska Ct.App. 2010) 244 P.3d 69, 75 [search
incident to arrest for lying to officer]; State v. Gordon (1991) 110
Or.App. 242, 245–246 [821 P.2d 442, 443–444] [same]; Armstead
v. Com. (2010) 56 Va.App. 569, 577 [695 S.E.2d 561] [same].)9
      The permissibility of such searches depends in the first
instance on the existence of probable cause to believe that a
particular driver is, in fact, lying about his or her identity. Thus,
for example, in Armstead, the court explained that the officer


9
      The automobile exception and the “evidence relevant to
the crime of arrest” exception overlap to some degree, but the
former applies independent of any arrest. To the extent the
latter exception is contingent on an arrest, we express no view
whether any search may come before, or only after, the arrest.
(Cf. People v. Macabeo (2016) 1 Cal.5th 1206, 1216–1219.)


                                  27
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




had probable cause to believe the driver was lying about his
identity based on computer checks, notified the driver he was
under arrest, and therefore could search the vehicle for evidence
of the crime of providing false identity information. (Armstead
v. Com., supra, 695 S.E.2d at pp. 563–566 [upholding search
under Gant].) Arturo D., in contrast, had authorized a search
any time a detainee is unable to supply identification—without
any requirement that the officer have probable cause or even a
reasonable suspicion that the detainee has lied about his or her
identity.10
      When an officer has obtained satisfactory evidence of a
detainee’s identity, he or she may cite and release the detainee.
(Pen. Code, § 853.5, subd. (a); Veh. Code, §§ 40303, 40500,
40504; People v. Superior Court (Simon) (1972) 7 Cal.3d 186,
199.)11 The officer also has discretion to release the suspect with

10
       In so doing, Arturo D. authorized a new sort of
suspicionless search. The high court has long held that
“[e]xceptions to the requirement of individualized suspicion are
generally appropriate only where the privacy interests
implicated by a search are minimal and where ‘other safeguards’
are available ‘to assure that the individual’s reasonable
expectation of privacy is not “subject to the discretion of the
official in the field.” ’ ” (New Jersey v. T. L. O. (1985) 469 U.S.
325, 342, fn. 8, quoting Delaware v. Prouse, supra, 440 U.S. at
pp. 654–655.) After Gant, the privacy interests implicated by
identification searches cannot be dismissed as minimal. And
the Attorney General has identified no “safeguards” that would
limit an officer’s discretion to conduct such a search to facilitate
writing a traffic citation.
11
       Citation and release is employed in a wide range of
nonvehicle circumstances, from jaywalking to fare evasion to
cyclist moving violations, yet no one argues that failure to



                                 28
                           PEOPLE v. LOPEZ
                    Opinion of the Court by Kruger, J.




a warning against committing future violations. (Pen. Code,
§ 849, subd. (b)(1); People v. McGaughran, supra, 25 Cal.3d at
p. 584.) And finally, if no other path seems prudent or
permissible, the officer can arrest the detainee and take him or
her to be booked into jail for the traffic violation. (Veh. Code,
§ 40302; Atwater v. Lago Vista (2001) 532 U.S. 318, 323;
Knowles, supra, 525 U.S. at p. 118; McKay, supra, 27 Cal.4th at
pp. 620–625.) In the end, arrest is one option—but it is certainly
not the only alternative to a warrantless search.12


produce identification upon request, without more, justifies a
warrantless search through pockets or purses. The idea that,
without authority for a warrantless identification search unique
to this context, officers will be forced to issue unenforceable
citations and “traffic laws can be flouted with impunity” (dis.
opn. post, at p. 14), is a fiction; an arrestee is eligible for citation
and release only when the arrestee is “able to convince the
officer—either by exhibiting his driver’s license or by ‘other
satisfactory evidence’—that the name he is signing on the
written promise to appear corresponds to his true identity”
(People v. Superior Court (Simon), supra, 7 Cal.3d at p. 201; see
Veh. Code, § 40302, subd. (a)).
12
       The dissent suggests that because custodial arrest is a
possible outcome of such an encounter, authorizing officers to
perform a warrantless, suspicionless, nonconsensual search of
the driver’s belongings actually “serves to protect [the] privacy
interests” the Fourth Amendment was intended to safeguard.
(Dis. opn. post, at p. 13.) This is a curious notion. In the absence
of a categorical traffic-stop identification-search exception, both
driver and officer would have precisely the same range of options
for locating and producing identification; the only difference is
that it would be up to the driver, not the officer, to decide
whether to allow in whole or in part a search of the vehicle to
supply the necessary identification. Stripping the driver of that
choice cannot seriously be described as the option that better



                                   29
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




      The Fourth Amendment does not, of course, require law
enforcement to employ the least intrusive means of achieving its
objectives. (Board of Ed. of Independent School Dist. No. 92 of
Pottawatomie Cty. v. Earls (2002) 536 U.S. 822, 837.) But the
Fourth Amendment does require law enforcement to act
reasonably. If, as Gant instructs, a substantial intrusion on
personal privacy must be adequately justified by genuine need,
the availability of so many alternative means for achieving law
enforcement ends tends to undermine the notion that the
intrusion is reasonable. (See Birchfield v. North Dakota, supra,
579 U.S. at pp. ___–___ [136 S.Ct. at pp. 2184–2185]
[warrantless blood test of person suspected of driving while
intoxicated violates 4th Amend. because equally effective less
intrusive alternative exists]; Delaware v. Prouse, supra, 440
U.S. at p. 659 [striking down discretionary spot checks for
driver’s licenses and registration in light of “the alternative
mechanisms available, both those in use and those that might
be adopted” to satisfy the government’s public safety interests].)
       The dissent insists that warrantless identification
searches are a necessary tool for coping with drivers who seek
to deceive officers concerning their identity but who have left
evidence of that deception in their vehicles. (Dis. opn. post, at
pp. 4–7.) (For those who have not, any search would of course
be futile.) This idea is belied by the great many cases in which
officers have successfully ferreted out this sort of deception


protects the constitutional right of the people to be secure in
their persons and effects.




                                 30
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




through the ordinary investigative techniques we have already
described.13 And, as we have already explained, officers who
have probable cause to believe a driver is lying about his or her
identity already have search options at their disposal in
appropriate circumstances.      (Ante, at pp. 26–28.) But the
warrant exception we are asked to apply here is not limited to
cases of deception; it applies to honest drivers and dishonest
drivers alike. Indeed, it applies even when, as here, the driver
has not so much as been given the chance to identify herself
before having her vehicle, and the personal belongings
contained therein, opened for official examination.
     The dissent worries that in the absence of a categorical
authorization to search, officers may not be able to achieve


13
       A small but representative sample includes: People v.
Casarez (2012) 203 Cal.App.4th 1173, 1178 (identification based
on distinctive tattoos); Loveless v. State (2016) 337 Ga.App. 894,
895 [789 S.E.2d 244, 245] (database search revealed driver had
given false name; vehicle tag search revealed driver’s true
identity; license search on vehicle’s registered owner provided
driver’s photograph); State v. Cannady (Me. 2018) 190 A.3d
1019, 1021 (officer transported driver to jail for fingerprinting
after officer was unable to verify driver’s identity with name
supplied and driver “had difficulty providing an address, phone
number, and social security number”; driver confessed to true
identity en route to jail); People v. Vasquez (2001) 465 Mich. 83,
101–102 [631 N.W.2d 711, 722] (driver recognized by other
officers during booking); State v. Ford (Mo.Ct.App.) 445 S.W.3d
113, 117 (confession to true identity following record check and
further questioning); cf. U.S. v. Pena-Montes (10th Cir. 2009)
589 F.3d 1048, 1051 (database search revealed defendant had
given false name and other identifying information; defendant’s
true identity revealed through fingerprinting).



                                 31
                          PEOPLE v. LOPEZ
                   Opinion of the Court by Kruger, J.




absolute certainty about the identity of some subset of traffic
violators before issuing traffic tickets. (Dis. opn. post, at pp. 4–
9; see id. at p. 7 [driver may give sibling’s name], p. 8, fn. 5
[driver may conceal face with a tinted visor or niqab].) But the
same is true under the dissent’s own proposed rule.14 In the end,
the test for whether an exception should be recognized is not
whether, in its absence, there might be some cost in effective
enforcement of the traffic laws; it is, instead, whether the
tradeoff to lower that risk is worth the coin in diminished
privacy. The price of giving officers the “discretion to rummage
at will among a person’s private effects” whenever that person
has committed a traffic infraction is a high one. (Gant, supra,
556 U.S. at p. 345, fn. omitted.) It is not a price we should lightly
require California drivers to pay.
      Here, Officer Moe had a tip that provided the driver’s
name, and he was able to locate the driver because she pulled
her car up in front of the address where dispatch informed him
the vehicle was registered. He could have employed any one of
several approaches to ascertain Lopez’s identity once she exited
the car. But Officer Moe never so much as asked Lopez her
name. Instead, after detaining Lopez for a suspected traffic
infraction, the officer proceeded directly to searching the purse
on the passenger’s seat. Under Gant, Officer Moe could not have
searched Lopez’s vehicle if he had arrested her for unlicensed

14
      The dissent’s preferred rule would do nothing to assist in
the apprehension of the wrongdoer who manages to slip his or
her license into a crumpled fast-food bag (Arturo D., supra, 27
Cal.4th at p. 86)—or, for that matter, who simply left his or her
license at home.



                                  32
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




driving instead of simply detaining her.15 Searching Lopez’s
vehicle for her personal identification before she was arrested
was no less unreasonable.
                                 C.
      Although, as Lopez argues, Gant provides important
guidance calling the identification-search exception into
question, our consideration of the issue is not limited to that
case. Careful examination of the practices in other jurisdictions
reinforces our conclusion that the search at issue here was not
reasonable under the circumstances.
      As noted, Arturo D.’s identification-search rule was an
outlier when the case was first decided: At the time Arturo D.
was handed down, neither the United States Supreme Court nor
any other state embraced—or, so far as our research reveals,
ever had embraced—a similar exception for traffic-stop
identification searches. It remains an outlier today. Indeed, 17
years after Arturo D. was decided, California still stands alone
in authorizing warrantless vehicle searches for identification.

15
       The Attorney General argues in passing that the search
here would have been permissible under Gant because Officer
Moe had probable cause to arrest Lopez for driving without a
license. But no reason appears to think evidence of that crime
would be found in the car. (Gant, supra, 556 U.S. at p. 343 [“In
many cases, as when a recent occupant is arrested for a traffic
violation, there will be no reasonable basis to believe the vehicle
contains relevant evidence”].) A license is not something police
need to search for as evidence of driving without a license; at
most, it might provide a defense to the charge. (State v. Scheer,
supra, 781 P.2d at p. 860; see State v. Conn (2004) 278 Kan. 387,
392–394 [99 P.3d 1108, 1112–1113]; State v. Lark (App.Div.
1999) 319 N.J.Super. 618, 626–627 [726 A.2d 294, 298–299],
affd. (2000) 163 N.J. 294 [748 A.2d 1103].)


                                 33
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




No federal or state court has seen fit to adopt the rule; some have
expressly rejected it. This, too, lends force to the argument for
reevaluating whether such searches are permitted by the
Fourth Amendment. (See Moradi-Shalal v. Fireman’s Fund Ins.
Companies (1988) 46 Cal.3d 287, 298 [reconsidering precedent
when the “the clear consensus of . . . out-of-state cases” suggests
it falls well outside the mainstream].)
      Arturo D. did rely on a handful of federal appellate
decisions in support of its holding. (Arturo D., supra, 27 Cal.4th
at p. 76, fn. 16.) In particular, Arturo D. relied on a Ninth
Circuit case, United States v. Brown (9th Cir. 1972) 470 F.2d
1120, 1122, and cases that preceded or relied on Brown
(Kendrick v. Nelson (9th Cir. 1971) 448 F.2d 25, 27–28 and U.S.
v. $109,179 in U.S. Currency (9th Cir. 2000) 228 F.3d 1080,
1088, fn. 47). But none of these cases involved license or
identification searches, and so none supports the identification-
search exception fashioned in Arturo D.16 Nor has the situation
changed since we decided Arturo D. A search of post-2002
federal cases reveals none that approve the license-search
exception we adopted in Arturo D. What little authority there
is supports the contrary rule. (See, e.g., Crock v. City/Town
(W.D.Pa., Dec. 3, 2010, Civ. A. No. 2:09-426) 2010 U.S.Dist.

16
      Even as far as they go, these decisions have not been free
from controversy. Brown has been described by a leading
commentator as flatly “in error” when compared with the full
body of Fourth Amendment law. (5 LaFave, Search and Seizure
(5th ed. 2012) § 10.8(a), p. 401, fn. 33.) Rather, according to
LaFave, “[s]earch of the car should be permitted only when the
failure to produce the registration and the other relevant
circumstances establish probable cause that the car is stolen.”
(Ibid.)


                                 34
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




Lexis 136442, *18–*25 [failure to provide valid, current
identification does not justify warrantless vehicle search];
United States v. Osborne (E.D.Tenn., May 25, 2007, No. 3:06-
CR-110) 2007 U.S.Dist. Lexis 38558, *12, *17 [after suspect
detained and handcuffed, unreasonable to search vehicle for
evidence of identity instead of asking suspect his name in order
to perform records check].)
      A similar story emerges when examining the treatment of
warrantless vehicle searches in our sister states. It appears no
other state has seen fit to vest its police with the power to
conduct warrantless searches for licenses or identification. As
with federal cases, Arturo D. cited a handful of state court cases
from elsewhere in support of its holding, but all involved
searches for vehicle registration, not a license or identification.
(See Arturo D., supra, 27 Cal.4th at p. 76, fn. 16.) A search
through the reported decisions in other states has located none
that approve a warrantless traffic-stop vehicle search, without
consent or probable cause, for a driver’s license or identification.
      Perhaps particularly instructive in this vein is the
experience of New Jersey—a state which, like California, has
recognized an exception for warrantless vehicle searches to
locate registration and proof of insurance documentation. (E.g.,
State v. Keaton (2015) 222 N.J. 438, 448–449 [119 A.3d 906]; see
State v. Bauder (2007) 181 Vt. 392, 407, fn. 8 [924 A.2d 38, 51,
fn. 8] [highlighting New Jersey and California as the two
principal jurisdictions permitting warrantless vehicle searches
for documents].) Indeed, New Jersey appears to be the first
state to have carved out such an exception. (See State v. Boykin
(1967) 50 N.J. 73, 77 [232 A.2d 141].) But, tellingly, New Jersey
has not permitted the warrantless search of a vehicle, in the


                                 35
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




absence of consent or probable cause, solely to locate a driver’s
license or identification.
       In State v. Lark, supra, 726 A.2d 294, a driver stopped for
driving without a front license plate asserted he had a license
but was unable to provide it, and a computer search of the name
he gave produced no matches. Even so, “the investigating police
officer violated defendant’s rights under the Fourth Amendment
of the United States Constitution [and the state Constitution]
when, following a motor vehicle stop for a minor traffic violation,
he opened the door of defendant’s vehicle to search for proof of
defendant’s identity without probable cause” to think
contraband was located therein or other criminal activity
ongoing. (Lark, at p. 296.) Although the intrusion was
“minimal,” no warrantless search for a license or proof of
identity was permitted. (Id. at p. 297.) No recognized exception
to the probable cause requirement supported the search, nor
was the passenger compartment accessible to the driver after he
had been removed and detained. The crime of driving without
a license was complete; a search for a license or identification
could not supply additional evidence of that crime. (Id. at
pp. 298–299.)
      The New Jersey Supreme Court unanimously affirmed,
“substantially for the reasons expressed” in the intermediate
court’s opinion. (State v. Lark (2000) 163 N.J. 294, 296 [748 A.2d
1103, 1104].) The Supreme Court stressed the presence of
alternatives that rendered a warrantless search unnecessary
and thus unjustifiable: in response to a driver’s failure to
identify himself truthfully, an officer could detain the driver for
further questioning and ultimately make a custodial arrest.
(Ibid.) What the officer could not do, however, was search the


                                 36
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




vehicle for identification absent some other existing exception to
the warrant requirement. (Ibid.; see State v. Carty (App.Div.
2000) 332 N.J.Super. 200, 204 [753 A.2d 149, 151] [a “driver’s
inability to produce credentials . . . , without more, does not
justify a search of the vehicle”].)
      Last year, the New Jersey Supreme Court revisited its
driving credentials exception. (See State v. Terry (N.J. 2018) 179
A.3d 378.) And while a sharply divided court reaffirmed the
state’s exception for proof-of-ownership searches, the majority
distinguished State v. Lark, supra, 726 A.2d 294, as involving a
different (and insufficient) rationale for a warrantless search.
(Terry, at pp. 393–394; see id. at pp. 400–401 (dis. opn. of
Rabner, C. J.) [arguing for three justices that Lark’s logic ought
to foreclose a registration search as well].)17
      Appellate courts in other states have agreed as well. (See,
e.g., Commonwealth v. Pacheco (2001) 51 Mass.App.Ct. 736,
740–743 [need to establish suspect’s identity does not justify
warrantless vehicle search]; id. at p. 742 [to accept as sufficient
the asserted “need for absolute certainty of the identification of
the person arrested would be to sanction a principle having no
apparent stopping place and could risk the possibility of a
general exploratory search for evidence of criminal activity”];
State v. Green (1991) 103 N.C.App. 38, 41–45 [404 S.E.2d 363]
[vehicle search for identification documents of driver stopped for
weaving violates 4th Amend.]; State v. Smith (1986) 82 Or.App.



17
      Indeed, virtually the only point of agreement among all
the justices was that the Fourth Amendment does not permit a
warrantless vehicle search solely for identification.


                                 37
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




636, 639–640 [729 P.2d 10] [warrantless vehicle search for
identification unlawful].)
      Casting the net slightly more broadly, we have identified
limited authority allowing a warrantless search of a person solely
for evidence of his or her identity. (State v. Flynn (1979) 92
Wis.2d 427, 441–448 [285 N.W.2d 710] [officer justified in
removing and examining wallet of suspect who refuses to identify
himself].) Other states, however, have not sanctioned similar
searches. (People v. Williams (1975) 63 Mich.App. 398, 400–404
[234 N.W.2d 541] [officer can request identification, but seizure
of wallet to examine suspect’s driver’s license violates 4th
Amend.]; State v. Varnado (Minn. 1998) 582 N.W.2d 886
[warrantless frisk of driver after she failed to produce a license
not within any exception to the warrant requirement]; State v.
Webber (1997) 141 N.H. 817, 820 [694 A.2d 970] [refusing to
create an “ ‘identification search’ exception” to the warrant
requirement under the state Constitution]; State v. Scheer, supra,
781 P.2d at p. 860 [search of driver who fails to present license in
order to find license unlawful]; Baldwin v. State (Tex.Crim.App.
2009) 278 S.W.3d 367, 372 [during investigative detention, officer
may ask for identification but may not “search a defendant’s
person to obtain or confirm his identity”]; Jones v. Com. (2010)
279 Va. 665, 672 [691 S.E.2d 801] [seizure of driver’s wallet to
examine for identification, even after the driver denies having
any, violates 4th Amend.]; 4 LaFave, Search and Seizure, supra,
§ 9.6(g), p. 944 [expressing “considerable doubt” about
Wisconsin’s rule and noting the absence of other authority
nationally that would support it]; see id. at pp. 943–945.) And the
case-specific rationales the Wisconsin Supreme Court offered for
approving such a search in Flynn—a burglary suspect stopped in


                                 38
                          PEOPLE v. LOPEZ
                   Opinion of the Court by Kruger, J.




the wee hours who repeatedly refused to give his name and whom
the officer had no other means of identifying—have limited
relevance in the context of a garden-variety traffic stop.18
      In sum, California remains in a distinct minority—indeed,
a minority of one—when it comes to approving a warrantless
vehicle search solely for personal identification. “Although
holdings from other states are not controlling, and we remain free
to steer a contrary course,” this is a case in which “the near
unanimity” of out-of-state authority “indicates we should
question the advisability of continued allegiance to our minority
approach.” (Moradi-Shalal v. Fireman’s Fund Ins. Companies,
supra, 46 Cal.3d at p. 298.) This is particularly true given the
nature of the issue before us. It is noteworthy that the vehicle
search for a driver’s license anywhere “such documentation
reasonably may be expected to be found” (Arturo D., supra, 27
Cal.4th at p. 65) is authority the police of this state did without
for quite some time after the invention of the automobile. But it
is especially telling that the police of all other states appear to do
without that authority to this day, despite facing much the same
need to identify traffic violators for purposes of issuing citations.


18
       The Court of Appeal decision in People v. Loudermilk
(1987) 195 Cal.App.3d 996 also does not suggest general
authority to search for identification. The court approved an
officer examining a wallet found in a patdown for weapons, but
only because the suspect first “lied to the officer and himself
created the confusion as to his own identity” by falsely stating
he had no identification.       (Id. at p. 1004.)    The court
“emphasize[d] that we do not hold that a suspect may be
detained and searched merely because he either refused to
identify himself or refused to produce proof of identification.”
(Ibid.)


                                  39
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




To reaffirm the exception now would leave California out of step
not only with United States Supreme Court precedent, but also
with every other jurisdiction in the nation.
                                 IV.
      Reconsidering the scope of Arturo D. is not a task we
undertake lightly. Adherence to precedent is always “ ‘the
preferred course because it promotes the evenhanded,
predictable, and consistent development of legal principles,
fosters reliance on judicial decisions, and contributes to the actual
and perceived integrity of the judicial process.’ ” (Johnson v.
Department of Justice (2015) 60 Cal.4th 871, 879, quoting Payne
v. Tennessee (1991) 501 U.S. 808, 827.) It is also “ ‘ “usually the
wise policy, because in most matters it is more important that the
applicable rule of law be settled than it be settled right.” ’ ”
(Johnson, at p. 879, quoting Payne, at p. 827.)
      But after considering both further guidance from the United
States Supreme Court and the practices of every other state in
the nation, we conclude the time has come to correct a
misperception of the constraints of the Fourth Amendment in this
context. We recognize that law enforcement agencies have
crafted policies in reliance on Arturo D., and our decision today
will require them to adopt a different approach in scenarios like
the one presented here. But inasmuch as subsequent legal
developments have called the validity of the traffic-stop
identification-search exception into question, the change in
approach is warranted.
      On this point, too, Gant is instructive. In reaching its
conclusion, Gant pointed to the “checkered history” of the law in
the area of searches incident to arrest—the multiple shifts in


                                 40
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




direction the court’s doctrine had undergone over the last 80
years. (Gant, supra, 556 U.S. at p. 350.) Indeed, Gant itself
represented a substantial shift in the prevailing understanding of
the Belton rule, and the high court acknowledged the decision
would require substantial revisions to police practice. But Gant
held this was an insufficient reason to avoid reexamining a rule
that had proved, over time, to result in “routine constitutional
violations.” (Gant, at p. 351.) Here, too, it must be acknowledged
that the field of vehicle searches is one that has been the subject
of considerable retilling over the years. Given this history,
reliance interests have less force. And here, too, we conclude that
the reliance interests at stake cannot justify continuation of a
practice that results in recurring and unwarranted invasions of
individual privacy. (See id. at pp. 350–351.)19
     For these reasons, we now hold the Fourth Amendment
does not contain an exception to the warrant requirement for
searches to locate a driver’s identification following a traffic


19
      The dissent urges that “[s]tare decisis alone should cause
the court to” adhere to a precedent at odds with United States
Supreme Court guidance and that finds no support anywhere
else in the nation. (Dis. opn. post, at p. 1.) “But the policy [of
stare decisis] is just that—a policy—and it admits of exceptions
in rare and appropriate cases,” including in the face of a “ ‘tide
of critical or contrary authority from other jurisdictions.’ ”
(Samara v. Matar (2018) 5 Cal.5th 322, 336; see In re Jaime P.
(2006) 40 Cal.4th 128, 133 [“reexamination of precedent may
become necessary when subsequent developments indicate an
earlier decision was unsound, or has become ripe for
reconsideration”].) For reasons already explained, this is the
rare case in which we consider it not only appropriate, but
important, to correct an apparent misconception of the
constraints imposed by the Fourth Amendment in this context.


                                 41
                         PEOPLE v. LOPEZ
                  Opinion of the Court by Kruger, J.




stop. To the extent it created such an exception, In re Arturo D.,
supra, 27 Cal.4th 60, is overruled and should no longer be
followed.
                                  V.
      Although the warrantless search of Lopez’s vehicle
violated the Fourth Amendment, the Attorney General argues
the trial court should nevertheless have denied Lopez’s motion
to suppress the fruits of the search because the officer acted in
good faith based on the existing state of the law. (See, e.g.,
People v. Macabeo, supra, 1 Cal.5th at p. 1220.) Lopez, in turn,
contends that the People have forfeited any such argument.
Because the Court of Appeal did not have occasion to consider
the issue, we express no views on it.
      The judgment of the Court of Appeal is reversed, and this
case is remanded for further proceedings not inconsistent with
this opinion.
                                                       KRUGER, J.


We Concur:
LIU, J.
CUÉLLAR, J.
GROBAN, J.




                                 42
                      PEOPLE v. LOPEZ
                            S238627


              Dissenting Opinion by Justice Chin


      The majority today overrules our decision in In re
Arturo D. (2002) 27 Cal.4th 60 (Arturo D.), which applied the
Fourth Amendment of the federal Constitution to uphold a
limited vehicle search. The majority does so first by giving
Arturo D. an unnecessarily expansive reading that makes the
decision into an easy target and then by claiming that Arturo D.
is inconsistent with the high court’s intervening decision in
Arizona v. Gant (2009) 556 U.S. 332 (Gant). But Gant is a case
that addressed a different issue and that did not change the
applicable constitutional standard in any way. In brief, the
majority sets up a straw man and then knocks it down, relying
on a decision that is not on point.
       Stare decisis alone should cause the court to reaffirm
Arturo D., supra, 27 Cal.4th 60. “It is, of course, a fundamental
jurisprudential policy that prior applicable precedent usually
must be followed even though the case, if considered anew,
might be decided differently by the current justices. This policy,
known as the doctrine of stare decisis, ‘is based on the
assumption that certainty, predictability and stability in the law
are the major objectives of the legal system; i.e., that parties
should be able to regulate their conduct and enter into
relationships with reasonable assurance of the governing rules
of law.’ ” (Moradi-Shalal v. Fireman’s Fund Ins. Companies
(1988) 46 Cal.3d 287, 296.) Thus, the failure of a court to adhere
to its precedents undermines the court’s credibility as a judicial
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




body. But even if we were writing on a blank slate, there are
sound reasons supporting our holding in Arturo D., reasons that
should lead us to adopt the same rule today.
      Therefore, I dissent.1
                                  I.
       The Fourth Amendment provides: “The right of the people
to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and
no Warrants shall issue, but upon probable cause, supported by
Oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.” (U.S. Const.,
4th Amend.) The Amendment by its terms protects only against
“unreasonable searches and seizures” (italics added), and its
warrant requirement is therefore not absolute. (See Brigham
City v. Stuart (2006) 547 U.S. 398, 403.) Instead, application of
the prohibition against unreasonable searches requires a
balancing of individual and governmental interests: “[T]here
can be no ready test for determining reasonableness [under the
Fourth Amendment] other than by balancing the need to search
against the invasion which the search entails.” (Camara v.
Municipal Court (1967) 387 U.S. 523, 536–537; accord, Riley v.
California (2014) 573 U.S. 373, 385–386; Georgia v. Randolph
(2006) 547 U.S. 103, 114–115; New York v. Class (1986) 475 U.S.
106, 116; New Jersey v. T. L. O. (1985) 469 U.S. 325, 337;



1
      I would reaffirm our core holding in Arturo D., supra, 27
Cal.4th 60. I note in passing, however, that a footnote in
Arturo D. suggests an alternative basis for upholding the search
at issue in this case. (Id. at p. 87, fn. 28.)


                                  2
                        PEOPLE v. LOPEZ
                        Chin, J., dissenting




Michigan v. Long (1983) 463 U.S. 1032, 1046; Terry v. Ohio
(1968) 392 U.S. 1, 21.)
      Consistent with that balancing approach, the high court
has recognized many situations in which an entry and/or search
without a warrant is reasonable and does not violate the Fourth
Amendment. (See, e.g., Kentucky v. King (2011) 563 U.S. 452
[entry and search to prevent imminent destruction of evidence];
Gant, supra, 556 U.S. 332 [search of areas of vehicle accessible
to recent occupant who has been arrested; holding of Belton,
infra, narrowed]; Brigham City v. Stuart, supra, 547 U.S. 398
[entry based on rendering emergency aid or protection];
Colorado v. Bertine (1987) 479 U.S. 367 [inventory search of
impounded vehicle]; United States v. Ross (1982) 456 U.S. 798
[search of containers within vehicle with probable cause to
believe vehicle contains evidence of crime]; New York v. Belton
(1981) 453 U.S. 454 (Belton) [search of passenger compartment
of vehicle incident to arrest of occupant]; United States v.
Santana (1976) 427 U.S. 38 [entry in hot pursuit of fleeing
suspect]; United States v. Robinson (1973) 414 U.S. 218 [search
incident to arrest]; Cady v. Dombrowski (1973) 413 U.S. 433
[vehicle search while officers are performing community
caretaking functions unrelated to criminal investigation];
Chimel v. California (1969) 395 U.S. 752 [search incident to
arrest; rule narrowed to area immediately accessible to
arrestee]; Terry v. Ohio (1968) 392 U.S. 1 [frisk search based on
reasonable suspicion of criminal act and reasonable belief
person might be armed]; Carroll v. United States (1925) 267 U.S.
132 [search of vehicle with probable cause to believe vehicle
contains evidence of crime].) The high court has also made clear
that a person has a lesser expectation of privacy in a vehicle


                                 3
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




than in a residence, although the privacy rights in a vehicle are
not insubstantial. (Gant, supra, 556 U.S. at p. 345; Knowles v.
Iowa (1998) 525 U.S. 113, 117 (Knowles); New York v. Class,
supra, 475 U.S. at pp. 112–113; Caldwell v. Lewis (1974) 417
U.S. 583, 590–591; Cady v. Dombrowski, supra, 413 U.S. at pp.
441–442.) In Arturo D., supra, 27 Cal.4th 60, a case involving a
limited search of a vehicle, this court recognized one more
situation in which it is reasonable for law enforcement officers
to proceed without first obtaining a warrant.
                                 II.
      Case law throughout the country establishes that a driver
who is being pulled over for a traffic violation and who hopes to
conceal his or her identity (and thus evade responsibility for the
violation) will sometimes, while slowing to a halt, hide a wallet
under the seat or elsewhere in the vehicle and then give law
enforcement officers a false name.2 Because this method of


2
        We cited numerous such cases in Arturo D., supra, at
pages 80 to 81. (See, e.g., Mallett v. Bowersox (8th Cir. 1998)
160 F.3d 456, 457 [“Before Trooper Froemsdorf approached the
vehicle, [driver Jerome] Mallett hid his wallet and identification
under the front seat. When Trooper Froemsdorf arrived at the
side of the vehicle and requested Mallett’s driver’s license,
Mallett replied that he did not have his license with him and
falsely claimed to be Anthony Mallett, who is actually petitioner
Jerome Mallett’s brother.”]; State v. Mitzlaff (Wn. 1995) 907
P.2d 328, 329 [“[After a traffic stop,] Deputy Heinze contacted
the driver of the pickup truck, Jerry Mitzlaff, who at first
provided false identification. . . . After Mitzlaff failed field
sobriety tests, Heinze arrested him for driving under the
influence. [¶] . . . [¶] Under the driver’s seat, Heinze found
a . . . wallet containing Mitzlaff’s true identification.”].) Indeed,



                                  4
                          PEOPLE v. LOPEZ
                          Chin, J., dissenting




we could have cited many more. (See, e.g., Chest v. State
(Ind.Ct.App. 2009) 922 N.E.2d 621, 622–623 [“[After a traffic
stop,] Officer Reynolds . . . asked [Marcus] Chest for his driver’s
license and registration. Chest replied he had forgotten his
license at home. . . . [¶] . . . Officer Reynolds then handcuffed
Chest and secured him in the back seat of the police car. . . . At
the trial, Officer Reynolds testified that in his experience,
suspects who refuse to provide identification have often hidden
their driver’s license ‘. . . somewhere in the vehicle.’ . . . Officer
Reynolds looked under the seat and discovered Chest’s wallet,
including his driver’s license.”]; People v. Washington (Aug. 7,
2007, F049975) [nonpub. opn.] [“[After a traffic stop,] [a]ppellant
handed Sergeant Marmolejo a driver’s license bearing the name
of Glenn Bernard Washington. However, the photograph on the
license did not resemble appellant. . . . [¶] Officers arrested
appellant for possession of a fraudulent driver’s license. . . . [¶]
Police searched the Jeep and found a wallet with appellant’s
identification under the driver’s seat.”]; State v. Lee
(Tenn.Crim.App. Jan. 9, 2004, No. M2003-01077-CCA-R3-CD)
2004 WL 49108, p. *1 [“The defendant, who was driving, told
Deputy Terns that he did not have a driver’s license and gave
Terns a false name. Upon conducting a search, Deputy Terns
found a wallet under the driver’s seat containing what appeared
to be a Department of Safety receipt with the defendant’s name
on it.”]; State v. Vandergriff (Wn.Ct.App. June 1, 1999, No.
16619-8-III) 1999 WL 360568, p. *1 [“The deputy requested a
driver’s license, registration and proof of insurance. Mr.
Vandergriff responded that he had none of those documents.
When asked his name, Mr. Vandergriff then gave his brother’s
name . . . . [¶] The deputy then placed Mr. Vandergriff under
arrest for driving without a valid driver’s license. . . . The
deputy then . . . searched the car. He discovered a wallet under
the driver’s seat containing identification for Mr. Vandergriff.”];
U.S. v. Milton (6th Cir. Mar. 10, 1995, Nos. 93-1812 & 93-1876)
1995 WL 106131, p. *1 [“After stopping the vehicle, Sergeant
Sitar asked the driver of the car for his license. The driver
refused, and identified himself as Derek Johnson. Other



                                   5
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




evading responsibility for a traffic violation poses such a
persistent problem, it is to that extent reasonable for law
enforcement officers to take measured steps to ensure that our
traffic laws are duly enforced. Therefore, our decision in
Arturo D., supra, 27 Cal.4th 60, recognized a narrow exception
to the Fourth Amendment’s warrant requirement. If a law
enforcement officer pulls over a vehicle for a traffic violation and
the driver, when asked, is unable to produce identification
documents,3 despite state law requiring drivers to carry such
documentation (see Veh. Code, §§ 12500, 12951), or if the driver
produces documents that appear to be false or to belong to


passengers in the vehicle, however, identified the driver as Day
Day or Ade Milton, as did occupants of the house at which the
car had stopped. A wallet found under the driver’s seat
contained Milton’s identification.”]; State v. Gordon (Or.Ct.App.
1991) 821 P.2d 442, 442–443 [“[After a traffic stop, Officer]
Olson . . . asked for identification, and defendant produced from
a wallet six pieces of identification for a ‘Clark Blakely.’ Olson
asked if he was Clark Blakley. Defendant said that he was not
and that his name was Kirk Gordon. Olson then asked him for
some identification to prove that he was Kirk Gordon.
Defendant looked into his wallet, but could not find any
identification. . . . [¶]  Olson testified that . . . it was his
experience that persons trying to hide their identity will often
put their wallets underneath the seat.”].) Several of these
decisions are not published in the official reports of the states in
which they were decided, but we may nonetheless take judicial
notice of their fact statements without contravening California
Rules of Court, rule 8.1115. (See People v. Hill (1998) 17 Cal.4th
800, 847, fn. 9.)
3
      Arturo D., supra, 27 Cal.4th 60, also authorized a limited
search for vehicle registration documentation. That aspect of
the decision is not at issue here.



                                  6
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




different person, then a limited search of places in the vehicle
where the driver may have hidden a wallet while slowing to a
halt is reasonable. That was correct when we decided Arturo D.,
and it is correct today.
      If, after being pulled over for a traffic violation, a driver
gives a false name and declines to provide adequate proof of
identity, what options does an officer have? If the officer writes
a traffic citation using the false name that the driver has
provided and then allows the driver to go, the driver has
successfully gamed the system, because the citation will
eventually be dismissed. Of course, the officer can question the
driver for details about his or her identity and check those
details against state records that are available to the officer, but
that approach might not adequately identify the driver,
particularly if—as uncooperative drivers frequently do—the
driver gives the name of a brother or sister.4 The officer can also
ask the driver to consent to a search, but the driver, who may
have just hidden or refused to provide identification documents,
will be unlikely to grant such consent. So, what more practical
options does the officer have?
    First, the officer can require the driver to place a
thumbprint on the notice to appear, and the officer can accept

4
      In some cases, the officer’s questioning of the driver about
his or her identity may demonstrate that the driver has lied to
the officer in violation of Vehicle Code section 31 (giving false
information to a peace officer), Penal Code section 148.9 (giving
false identity to a peace officer), and perhaps in violation of
Penal Code section 530.5 (false personation). The officer may
then arrest the driver and search the vehicle for evidence of
those violations, including evidence of correct identity. (Gant,
supra, 556 U.S. at pp. 343–344.)


                                  7
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




that thumbprint as “satisfactory evidence” of identity. (Veh.
Code, §§ 40302, subd. (a), 40500, subd. (a); see § 40504.) The
thumbprint can later be used to track down the driver and hold
him or her accountable for the traffic violation. The problem,
however, with the thumbprint solution is that the driver might
refuse to give it. (See Pen. Code, § 853.5, subd. (a) [“Only if the
arrestee refuses to sign a written promise, has no satisfactory
identification, or refuses to provide a thumbprint or fingerprint
may the arrestee be taken into custody.”].) Moreover, even if the
driver agrees to give a thumbprint, the thumbprint is not
necessarily a satisfactory substitute for documentary
identification. For example, a matching thumbprint might not
be found in the database of the Department of Motor Vehicles.5
      Second, the officer can make a custodial arrest of the
driver for failure to carry a driver’s license. (Veh. Code, §§

5
       It might be supposed that with advances in technology, the
officer can use face recognition software to identify the driver,
assuming the Department of Motor Vehicles has access to a
database containing an image of the driver’s face along with
accurate identifying information. But a driver is not obligated
to expose his or her face to the officer. It might happen, for
example, that a driver refuses to remove a motorcycle helmet
that has a tinted visor or that a driver is wearing niqab for
religious reasons. Moreover, there is at present no statutory
authorization for the use of face recognition software to identify
drivers who have committed traffic violations, and the possible
constitutional questions that such a methodology would raise
remain unresolved. (Cf. People v. Gray (2014) 58 Cal.4th 901,
905 [defendant stipulated that the photographic evidence
recorded by a red light camera proved that he was the driver of
the car that allegedly failed to stop at the red traffic signal; the
use of face recognition software was not at issue].)



                                  8
                        PEOPLE v. LOPEZ
                        Chin, J., dissenting




12500, 12951, 40302; People v. McKay (2002) 27 Cal.4th 601,
618, 625.) The officer can then search the person of the driver
incident to that arrest. (United States v. Robinson, supra, 414
U.S. 218.) Moreover, if the vehicle is illegally parked and no
passenger in the vehicle is authorized to drive the vehicle, the
officer can impound the vehicle and conduct a comprehensive
inventory search. (Colorado v. Bertine, supra, 479 U.S. 367.)
Thus, by arresting the driver, the officer can (in many cases)
search both the driver and the vehicle. Of course, if the driver
has hidden identification documents, that search will likely
result in their discovery.6
      The second of these options would entail significant
burden, and the officer might not choose to pursue it, but if the
driver refuses to give an adequate thumbprint, the officer has it
as an alternative.
      In light of the foregoing, our decision in Arturo D.
recognized a narrow exception to the Fourth Amendment’s
warrant requirement, giving officers a third, considerably less
intrusive option as compared to the option of custodial arrest.
When an officer detains a driver for a traffic violation, and the
driver declines to provide identification documents, the officer
does not contravene Fourth Amendment protections by
conducting a limited search of places in the vehicle where such


6
      In this case, defendant’s vehicle was not illegally parked,
and therefore an arrest of defendant for driving without a
driver’s license would not have permitted the officers to
impound the vehicle. But the majority addresses the general
validity of Arturo D. It does not limit its holding to cases like
this one in which the vehicle is legally parked at the time of the
search.


                                 9
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




documentation reasonably may be expected to be found.
(Arturo D., supra, 27 Cal.4th at p. 78.) Contrary to the
majority’s view, an Arturo D. search is not “perilously close to
the ‘full-scale search for contraband’ we acknowledged was
expressly prohibited by Knowles, supra, 525 U.S. 113.” (Maj.
opn., ante, p. 21.) Actually, we cabined the search in several
important ways. The search may not be pretextual (Arturo D.,
at pp. 78, 86), which means of course that it must be limited to
searching for identification documents and that it must
terminate when those documents are found. We also said that
“the prospective reach of a driver in relation to the location
searched is a factor that can be considered in evaluating the
reasonableness of the search.” (Id. at p. 82.) In addition, our
strongly emphasized concern about drivers who put or toss a
wallet under the front seat in an effort to conceal identity (see
id., at pp. 79–82) served to narrowly circumscribe the scope of
the search we were authorizing. We clearly had in mind places
that a driver might easily access during the moments while he
or she, having been signaled by an officer to stop, is slowing to a
halt,7 and even then we said that we were not “condon[ing]

7
       The majority asserts that the rule we adopted in Arturo D.
was not limited to places that a driver might easily access while
slowing to a halt. Instead, the majority argues that our holding
was broader, allowing officers to search any places in the vehicle
where identification documents “ ‘reasonably may be expected
to be found.’ ” (See maj. opn., ante, p. 7, quoting Arturo D.,
supra, 27 Cal.4th at p. 78.) But any statement of a holding is
necessarily summary in nature, and it must be construed in
light of the opinion’s facts and reasoning. Indeed, that is exactly
what the high court did in Gant, when it construed Belton’s
holding narrowly, relying on Belton’s facts and reasoning. (See



                                 10
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




searches for required documentation of ‘virtually all areas in the
physical proximity of the driver.’ ” (Id. at p. 84.) We noted, for
example, that “an officer may not search in containers or
locations in which such documents are not reasonably expected
to be found,” and we gave as illustrations of that limitation a
“crumpled fast-food bag under [the] seat” and an “enclosed ‘rear
interior compartment.’ ” (Id. at p. 86, fn. omitted.) Finally, we
“emphasize[d]” that we were not “condon[ing] the equivalent of
the full-scale search for contraband prohibited by the high court
in Knowles, supra, 525 U.S. 113.” (Arturo D., at p. 86.) In short,
a search under Arturo D. is limited in both scope and objective,
and it must terminate as soon as the officer has located
identification.
      The facts of this case aptly illustrate the effective and
limited application of Arturo D.’s rule. Defendant’s car was
searched only after she admitted that she did not have a driver’s
license but that “ ‘there might be identification in the vehicle.’ ”
Having been so advised, the officers were entitled to protect
their own safety by retrieving the identification themselves
rather than permitting defendant to do so. (Arturo D., supra, 27
Cal.4th at p. 87, fn. 28.) One of the officers noticed an object on
the front passenger seat that looked like a purse, and he seized
it. The other officer opened the purse, “[l]ooking for . . .
identification,” which he found. The officer discovered the


Gant, supra, 556 U.S. at pp. 339–341, 343–344.) In Arturo D.,
we emphasized the problem of drivers who conceal identification
documents from police after being signaled to stop (see id. at pp.
79–82), and our holding should be construed accordingly.
Instead, the majority reads Arturo D. unnecessarily broadly,
thus making it an easier target for criticism.


                                 11
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




methamphetamine while searching for the identification
documents, and no broader search of the purse or car occurred.
       If law enforcement officers have applied our decision in
Arturo D., supra, 27 Cal.4th 60, more broadly than its facts and
reasoning warrant (see maj. opn., ante, pp. 20–21), then it is the
task of reviewing courts to apply the decision correctly and
invalidate those searches, but we need not construe Arturo D. to
be something it is not and then reject it on that ground. An
officer conducting a search for identification documents in
accordance with Arturo D. may only examine places in the
vehicle where a driver, slowing to a halt, might quickly put or
toss a wallet or similar container. The officer may not open any
closed containers other than those, such as a wallet, that
typically contain identification documents, and because the
search may not be pretextual, the officer may only examine the
contents of a wallet (or comparable container) to the extent
necessary to determine the driver’s identity.            There are
relatively few places where a driver can hide a wallet while
pulling to the side of the road during a traffic stop, and therefore
the search we approved in Arturo D. is narrowly circumscribed.
That limited search reflects an appropriate balancing of the
relevant interests, and it is consistent with present-day views of
the Fourth Amendment.
     Of course, the officer also has the option of making a
custodial arrest and then searching the person of the driver and,
depending on the circumstances, searching the vehicle, too.8

8
      The high court in Knowles expressly discussed the
possibility of a driver concealing identification documents (i.e.,



                                 12
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




But a search of the driver’s person incident to a custodial arrest
of the driver is certainly more intrusive than the limited search
of the driver’s vehicle that we approved in Arturo D. (see, e.g.,
Wyoming v. Houghton (1999) 526 U.S. 295, 303), and a
comprehensive inventory search of a vehicle (in a case in which
the vehicle must be impounded after the driver’s arrest) is also
more intrusive than the Arturo D. search. Therefore, far from
encroaching on the privacy interests of drivers, the holding of
Arturo D., supra, 27 Cal.4th 60, serves to protect those privacy
interests while still allowing officers to achieve the important
purpose of adequately identifying the driver before issuing a
citation. If the Fourth Amendment permits the greater
intrusion of a custodial arrest and a full search of the person
(and perhaps the vehicle), then it should also permit the lesser
intrusion of no arrest and a limited search of just a few places
within the vehicle.9



the problem we addressed in Arturo D., supra, 27 Cal.4th 60),
and the court proposed custodial arrest of the driver as one way
of addressing that problem. (Knowles, supra, 525 U.S. at p. 118.)
But the court did not state that, in such circumstances, a very
limited search of the vehicle for a hidden wallet was
unconstitutional. At issue in Knowles was a “full-blown” search
incident to a citation that had already been issued (id. at p. 115),
not a limited search for identification to facilitate the issuance
of a citation. On that ground, our opinion in Arturo D.
reasonably distinguished Knowles. (Arturo D., at p. 76.)
9
      The majority rejects this reasoning, but it focuses its
attention solely on the search of the vehicle (which would not
necessarily result from an arrest of the driver) and ignores the
inherently more intrusive search of the driver’s person (which
would almost certainly result from an arrest of the driver). (See



                                 13
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




      As noted, the Fourth Amendment requires courts to weigh
the relevant individual and governmental interests. (See, e.g.,
Camara v. Municipal Court, supra, 387 U.S. at pp. 536–537.) In
the circumstances presented in Arturo D., “the need to search”
(Camara v. Municipal Court, at p. 537) is great. The officer
needs to identify the driver to ensure that the driver is held
accountable. Indeed, if law enforcement officers are prevented
from issuing enforceable citations, then the traffic laws can be
flouted with impunity, risking the lives of innocent people who
use the public thoroughfares. By contrast, “the invasion which
the search entails” (id. at p. 537) is relatively minor, especially
when compared to the alternative that would follow from a
custodial arrest.10 The very limited search we approved in


maj. opn., ante, p. 29, fn. 12.) There can be no doubt that an
arrest, followed by a search of one’s person and booking at a local
police station, is more intrusive than having a police officer look
under the front seats of one’s car (and in similar places) for a
concealed wallet or purse. At oral argument, the Attorney
General made the same point. When asked what the biggest
danger would be if the court accepted defendant’s argument, the
Attorney General said: “[That] more persons who are guilty of
mere infractions will be arrested and that the increased
intrusions associated with arrest — embarrassing possible
future admissions, being put in a cell with strangers accused of
crime — will increase.” Among those “increased intrusions,” the
Attorney General might also have mentioned a full search of the
driver’s person and, depending on the circumstances, a full
search of the vehicle (instead of the limited search that
Arturo D. approved).
10
      The majority opinion criticizes our opinion in Arturo D. for
not adequately discussing the magnitude of the intrusion on
privacy that was at issue. (Maj. opn., ante, pp. 18–19.) The issue
before us is not whether, with the aid of hindsight, Arturo D. is



                                 14
                        PEOPLE v. LOPEZ
                        Chin, J., dissenting




Arturo D., supra, 27 Cal.4th 60, involves some trespass upon a
person’s privacy—it permits the search of areas within a vehicle
that are accessible to a driver who might be hiding identification
documents while slowing to a halt—but the search we approved
does not “giv[e] police officers unbridled discretion to rummage
at will among a person’s private effects.” (Gant, supra, 556 U.S.
at p. 345.) Thus, it does not match the comprehensive vehicle
search approved in Belton, supra, 453 U.S. 454, and disapproved
in Gant. The Arturo D. search is reasonable in that it is
narrowly constrained, and it allows the officer to find the
appropriate identification documents, confirm the driver’s
identity, issue any appropriate citations, and release the driver
without a custodial arrest and the more intrusive search that
would ensue therefrom.
                               III.
      Even though our decision in Arturo D., supra, 27 Cal.4th
60, is consistent with the high court’s intervening decision in
Gant, supra, 556 U.S. 332, the majority asserts that Gant casts
doubt on Arturo D., justifying our reconsideration of that
decision. (Maj. opn., ante, at pp. 16–33.) It does not. Gant is
simply not on point.
      Gant addressed the search-incident-to-arrest exception to
the warrant requirement. In Belton, supra, 453 U.S. 454, the
high court had upheld a search of the passenger compartment
of a vehicle incident to the arrest of the vehicle’s recent
occupant. (Id. at p. 460.) Gant read Belton narrowly, limiting
Belton’s holding to situations in which “the arrestee is within


written in the manner the majority would prefer. Rather, the
issue is whether it is correct.


                                15
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




reaching distance of the passenger compartment at the time of
the search or it is reasonable to believe the vehicle contains
evidence of the offense of arrest.” (Gant, supra, 556 U.S. at p.
351.) The court said that a broader reading of Belton “would . . .
untether the rule from the justifications underlying the . . .
exception” (Gant, at p. 343), which the court identified as officer
safety and the preservation of evidence (id. at pp. 338–339).
       Our decision in Arturo D. did not rely on Belton, supra, 453
U.S. 454, or on the rationale of a search incident to an arrest. In
fact, Arturo D. only cited Belton once, in passing, in the context
of describing the basis of the lower court’s decision in Knowles,
supra, 525 U.S. 113. Thus, the high court’s narrow reading of
Belton in Gant, supra, 556 U.S. at page 351, had no effect on
Arturo D. Rather, Arturo D. recognized a different exception to
the Fourth Amendment’s warrant requirement, applying the
balancing test that traditionally governs constitutional review
of warrantless searches. (Arturo D., supra, 27 Cal.4th at pp. 83–
84.) As noted, the Arturo D. exception is reasonable in light of
the frequency with which drivers hide identification documents,
the strong need to enforce traffic laws and thus maintain road
safety, and the narrowly circumscribed nature of the search that
we approved, which avoided the necessity of arresting the driver
and conducting a more intrusive search.
      In Gant, supra, 556 U.S. 332, the high court did not
repudiate the balancing test that we applied in Arturo D., supra,
27 Cal.4th at pages 83 to 84. On the contrary, it applied the
balancing test. (Gant, at pp. 344–347.) Gant made only two
points that might possibly be relevant to the question of
Arturo D.’s continuing validity. First, Gant noted that the
courts sometimes undervalue the privacy interests that a person


                                 16
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




has in a vehicle. (Gant, at pp. 344–345.) In this regard, the high
court noted in particular the undesirable possibility of police
searching “every purse, briefcase, or other container” in the
vehicle’s passenger compartment. (Id. at p. 345.) The court was
“concern[ed] about giving police officers unbridled discretion to
rummage at will among a person’s private effects.” (Ibid.)
Second, Gant reiterated the unremarkable rule that any
exception to the warrant requirement must be tethered to the
justifications that support it. (Id. at p. 343.)
      As to the concern about “undervalu[ing]” privacy interests
at issue in vehicular searches and the risk of “unbridled . . .
rummag[ing]” through “every purse, briefcase, or other
container” (Gant, supra, 556 U.S. at pp. 344–345), our decision
in Arturo D. did not take lightly the privacy concerns that the
dissenting justices in that case emphasized, and the search
Arturo D. approved does not come close to an “unbridled . . .
rummag[ing]” every time a driver declines to provide proof of
identification. On the contrary, we expressly disapproved the
search of any container the officer might find. (Arturo D., supra,
27 Cal.4th at p. 86.) It is true that an Arturo D. search might
involve the opening and search of a closed wallet or purse, but
the wallet or purse would have to be found in a place where the
driver might have put or tossed it while slowing to a halt, and
the officer would only be permitted to examine its contents to
the extent necessary to locate identifying documents. Arturo D.
expressly rejected the assertion that officers could rummage
about at will. (Ibid.)
      Regarding Gant’s rule that an exception to the warrant
requirement must be tethered to the justifications that support
it (Gant, supra, 556 U.S. at p. 343), this rule is nothing new, and


                                 17
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




therefore it does not justify reconsideration of Arturo D., supra,
27 Cal.4th 60. In fact, the rationale of the high court’s decision
in Knowles—a case we discussed at length in Arturo D. (id. at
pp. 74–76)—was that the justifications that supported an
exception to the warrant requirement for a search incident to an
arrest do not support an exception for a search incident to the
issuance of a citation. (Knowles, supra, 525 U.S. at pp. 116–
118.) Asserting that an exception must be tethered to the
justifications that support it is merely another way of saying
that the exception must be reasonable (reasonable both as a
general matter and in the specific manner of its application).
Putting the question in terms of the balancing of individual and
governmental interests, one could say that Gant merely made
the obvious point that the government has no interest in an
exception to the warrant requirement that is not tethered in
some way to the justifications offered in its defense. (Gant, at p.
347.) But the exception we recognized in Arturo D. is very much
tethered to the justifications that support it. The search that we
authorized in Arturo D. is a limited one that encroaches only a
relatively small amount on privacy interests, and it is closely
tethered to the governmental interest in identifying the
offending driver in the least intrusive way, so the driver can be
held accountable for his or her traffic violation and the safety of
the public thoroughfares can be preserved.
      In summary, Gant addressed a different issue than the
issue we addressed in Arturo D., and it changed nothing as
regards the relevant standards that apply under the Fourth




                                 18
                         PEOPLE v. LOPEZ
                         Chin, J., dissenting




Amendment. Nonetheless, the majority uses it as a basis for
ignoring stare decisis.11
      I respectfully dissent.
                                                 CHIN, J.
We Concur:

CANTIL-SAKAUYE, C. J.
CORRIGAN, J.




11
      The majority also relies on the assertion that other states
have not adopted the exception to the warrant requirement that
we recognized in Arturo D., supra, 27 Cal.4th 60. (See maj. opn.,
ante, pp. 33–40.) Considering that Gant’s significant narrowing
of Belton, supra, 453 U.S. 454, is only a decade old, it is probably
too early to tell if states will follow Arturo D. now that unbridled
vehicle searches incident to an arrest of an occupant cannot be
upheld. (See Gant, supra, 556 U.S. at p. 351.) But even if the
majority is correct that Arturo D. stands alone, we need not
overrule it on that account. Rather, if there is a split of
authority, then it is appropriate for the high court to grant a
writ of certiorari and resolve the question.


                                 19
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Lopez
_______________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 4 Cal.App.5th 815
Rehearing Granted

_______________________________________________________________________________

Opinion No. S238627
Date Filed: November 25, 2019
_______________________________________________________________________________

Court: Superior
County: Yolo
Judge: Samuel T. McAdam

_______________________________________________________________________________

Counsel:

Kamala D. Harris and Xavier Becerra, Attorneys General, Gerald A. Engler, Chief Assistant
Attorney General, Michael P. Farrell, Assistant Attorney General, Joshua A. Klein, Deputy State
Solicitor General, Catherine Chatman, Rachelle A. Newcomb, R. Todd Marshall and Larenda R.
Delaini, Deputy Attorneys General, for Plaintiff and Appellant.

Solomon Wollack, under appointment by the Supreme Court, for Defendant and Respondent.

Emily A. Rehm, Michael M. Epstein and Rachel E. Vanlandingham as Amici Curiae on behalf of
Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

R. Todd Marshall
Deputy Attorney General
Office of the Attorney General
1300 I Street
Sacramento, CA 95814
(916) 210-7747

Solomon Wollack
P.O. Box 23933
Pleasant Hill, CA 94523
(925) 671-2501